FOX, J.
This cause is now pending before this court upon appeal by the defendant from a judgment of the circuit court of Laclede county, convicting him of burglary in the second degree'.
The record before us discloses that the defendant was tried and after the verdict was returned judgment was entered upon such verdict. Subsequent to sentence and judgment defendant filed his motion for a new trial.
Section 2689, Revised Statutes of 1899, expressly provides that the motion for new trial shall be filed before the judgment is rendered in the cause. This provision of the statute as to the motion for new trial being filed within four days has been held in a number of cases a,s being mandatory. [State v. Brooks, 92 Mo. l. c. 591; State v. Maddox, 153 Mo. l. c. 473.]
There is no necessity for discussing this proposition as to the effect of the motion for new trial being filed after sentence and judgment. In the case of State v. Pritchett, 219 Mo. 696, that question is fully considered, therefore what is said in that case is applicable to the case at bar. It was ruled in the Pritchett case that the failure to file the motion for new trial before sentence and judgment, with the additional failure to object and except to the court rendering judgment at that time before passing upon the motion for new trial, simply leaves the case in the appellate court upon thle record proper; therefore *36it follows, that as applicable to this case, there is nothing to be considered except the record proper.
Directing onr attention to the record proper, we find the information properly charges the offense of which defendant was convicted. It was duly verified by the prosecuting attorney. The verdict was in due form, finding the defendant guilty of burglary in the second degree as charged in the information, and the judgment rendered upon that vierdict 'seems to be in proper form; therefore there is nothing left to be done by this court except to affirm the judgment. It is therefore ordered that the judgment of the trial court in this cause be and is hereby affirmed.
All concur.